 ST. LOUIS CAR, A DIV. OF GENERAL STEEL INDUSTRIES547St. LouisCar, adivision of General Steel Industries,Inc.andRalph Johnson.Case No. 14-CA-2794. January 9, 1963DECISION AND ORDEROn October 23, 1962, Trial Examiner Jerry B. Stone issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondent filed exceptions to the In-termediate Report and a supporting brief.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, including the excep-tions and brief, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.21The Respondent has requested oral argument. This request is hereby denied, becausethe record, the exceptions, and the brief adequately present the issues and the positionsof the parties' Backpay shall include the payment of interest at the rate of 6 percent per annum tobe computed in the manner set forth inIsis Plumbing ct Fleeting Co.,138 NLRB 716. Forthe reasons stated in his dissent in that case, member Leedom would not award intereston backpay, and does not approve the award here.INTERMEDIATE REPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEUpon .the charges filed on June 4 and 12, 1962, by Ralph Johnson, an individual,theGeneral Counsel of the National LaborRelationsBoard (herein called theBoard), by the Regional Director for the Fourteenth Region (St. Louis, Missouri),issued his complaint dated July 13, 1962,againstSt.Louis Car, a division of GeneralSteel Industries, Inc. (herein called the Respondent). In substance the complaintalleged that the Respondent had discharged Ralph Johnson on May 29, 1962, be-cause he had complained to the Union about histerms andconditions of employment,that such discharge violated Section8(a)(1) and(3) of the National Labor Rela-tions Act (herein called the Act), and that such conduct affected and was affectingcommerce as set forth in Section 2(6) and (7) of the Act. Respondent's answeradmits many of the facts pleaded in the complaint but denies the commission of anyunfair laborpractice.Pursuant to appropriate notice, a hearing was held before Trial Examiner Jerry B.Stone at St. Louis, Missouri, on August 20, 1962.All parties were represented atand participated in the hearing and were afforded the right to present evidence, to140 NLRB No. 53.681-492-63-vol. 140-36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDexamine and cross-examine witnesses,to offer oral arguments,and to file briefs.A brief filedby Respondent's counsel has been received and considered.Uponthe entire record in this case and from my observation of the witnesses, thefollowing findings of fact, conclusions of law, and recommendations are made.FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAs established by the pleadings and proof, I find that Respondent maintains amanufacturing facility and principal office at St. Louis, Missouri, where it is engagedin the manufacture and sale of transportation equipment.Respondent, in the courseand conduct of its business operations at its St. Loius, Missouri, plant, ships goodsand products valued in excess of $50,000 annually from said plant directly to Statesof the United States other than the State of Missouri. I find that Respondent isengaged in commerce within the meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act to assert jurisdiction in this proceeding.II.THE LABORORGANIZATIONS INVOLVEDThe pleadings establish and I so find that United Steelworkers of America, AFL-CIO, and its Local 1055, are labor organizations within the meaning of the Act.III.THE UNFAIR LABOR PRACTICEIntroductionRalph Johnson, the alleged discriminatee,was hired by Respondent sometime dur-ing the first part of May 1961 as a fitter-tackerRespondent's new employees areconsidered probationary employees for the first 25 days.Before the end of John-son's probationary period he was discharged on May 29, 1962.The events sur-rounding his discharge give rise to the instant case.Several days prior to May 28, 1962, the"water test" job had been placed underForeman George Sexauer.This job involves the application of water to cars bythe Respondent,and the inspection of the car for leaks.Work on the water test isnormally assigned to employees with low seniority.The employees'pay for workon the water test is computed on straight time.Employees working on fitter-tackerwork are paid on an incentive basis.On May 28, Alvin Sibille,Respondent's generalforeman, told Sexauer that he would let him have two men, Johnson and Bishop,for work on the water test.These two men were currently assigned to work onthe "roof jig."At 11:30 a.m. Sibille told Ralph Johnson that he was being sent towater test.'The "Water Test" AssignmentSexauer, around noontime, sent Ralph Johnson to water test. Johnson askedSexauer if the water test were daywork and Sexauer told him that it was. Johnsonthen told Sexauer that he could not "make it."The difference between "incentivebasis" pay and daywork (straight time) involved a loss in weekly pay to Johnson.2At the end of the workday, around 4:20 p.m., as Johnson and Fred Ray left thewater test job, they saw Union Steward Robert Westmoreland and Ray asked if hewere supposed to be on the job.Westmoreland replied that he did not know butwould find out.Westmoreland, Ray, and Johnson then sought and found ForemanSexauer, who was with General Foreman Alvin Sibille.Westmoreland asked Sibilleif Fred (Ray) was supposed to be there. Sibille told Westmoreland that Ray's beingthere was a mistake. Sexauer stated that he had just become a foreman and hadiBased on the credited, uncontradicted testimony of General Foreman Alvin SibilleSibille additionally during his testimony said, "And about 11 30 in the morning I toldJohnson I was going to send him down on water test, lie was the youngest man I had andhe'd get the daywork." Sibille during his testimony appeared confused and his testimony,to a great extent, constituted a characterization of what occurred, and his reasons there-for.Thus, he stated he told Sexauer atto send Hines and Johnson, that Sexauergot mixed up and sent Ray and Johnson down, and that he saw Ray at 9 30 clown thereFrom the record as a whole, my observation of Sibille as lie was testifying and Johnson'scredited testimony that he asked Sexauer whether the work was daywork, I am convincedthat Sibille did not inform Johnson that the work was daywork but rather that he wascharacterizing his undisclosed reason for sending Johnson to the water test.All credibilityfindings are made herein, in part, on the demeanor of the witnesses involved.2Based on the credited uncontradicted testimony of Ralph Johnson ST. LOUIS CAR, A DIV. OF GENERAL STEEL INDUSTRIES549made a mistake of identity.Westmoreland asked about Johnson and the water test.Sibille said in effect that Ralph Johnson was the youngest man he had and wouldbe sent to water test. Johnson then asked if he would have to be on water testpermanently.Sibille told Johnson that he would because he was the youngest man.He explained by saying, "I will put it this way, I have cars coming up for watertest about once a week, the way it is running now, and unless it runs out of work,you will go down there." 3Johnson's ComplaintThe group broke up, and Westmoreland stopped Johnson and asked if he was onlycomplaining about working at "water test." Johnson then asked if water test wasa fitters' job, and Westmoreland replied that the would find out. Johnson indicatedthat if he had to work at day rate of pay he would have to quit and find another jobin order to pay his bills 4Miscellaneous Conversations on May 28 Concerning Johnson's ComplaintAfter Johnson had left, Westmoreland stopped Sibille, who was walking by, andtold him of the foregoing conversation.5 Sibille remarked in effect, "What does heexpect me to do, send the older men up there and have him on piece work? I don'tlike his attitude."Sibille stated in effect that he was pretty well "set" to let him(Johnson) go .6After the conversation with Westmoreland, Sibille went to where Ralph Johnson'sbrother, Andrew Johnson, was working.Andrew Johnson's credited testimony as towhat occurred is revealed by his answers to the following questions:Q Did you have any further conversation with Mr. Sibille?A.Well, regarding the brotheryou mean?Q. Regarding the brother.A. One day I was working on the scaffold and Mr. Sibille called me down offthe scaffold.Q.When was this?A. It was around the 29th, I believe.Q. Of what month?A.May. [Continuing]He called me down off the scaffold and he told me,"I thought you said this boy was going to make me a good man?" I said, "Al,where he worked before, the people were pleased and thought he did all right."Al said the work was working out all right, but his mouth was too big, is all,he had been there 15 days and went griping to the union, and if he did thatafter 15' days, what would he do after the full probation.He said he hadn'tmade up his mind what to do. I said that was between him and you and that'sabout all there was to it.Q. You said this took place about May 29? 7A. Yes.Andrew Johnson testified that Sibille had told him at an earlier date that RalphJohnson was doing fairly well and proving out all right.According to the credited testimony of Westmoreland, Johnson met him later onthat same day in the locker room and asked if he had found out anything as to thejob classification, or if he (Johnson) had to do the day-rate work.Westmoreland3Based upon a composite of the credited testimony of Ralph Johnson,Westmoreland,and SibilleI accept Sibille's version as to his answer to Johnson and Westmoreland as toJohnson's work on the water test as being more complete and accurate4Based on the uncontradicted credited testimony of Robert Westmorelandc Supra,footnote 4.9Based on Sibille's uncontradicted credited testimonyI do not credit Sibille's furthertestimony to the effect that Westmoreland had told him that Johnson was "threateninghim" and that Johnson acted like a "nut."Ralph Johnson's uncontradicted creditedtestimony reveals that he in fact did not make threats against Sibille, andWestmorelandcredibly testified that he did not tell Sibille that Johnson had been threatening him(Sibille)and that he had not referred to Johnson as a "nut " As the question of whetherSibille believed he was threatened appears to be the prime factual issue,a discussionthereof is set out in detail in the section in this report designated as "MiscellaneousCredibility Findings."7Although Andrew Johnson testified that the conversation occurredaroundMay 29, itis clear from the sequence of events that it occurred on May 28.Sibille credibly testifiedthat it happened on May 28 and I so find. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDreplied that he had not found out, that they would have to see Union CommitteemanCurt Sanders.Johnson and Westmoreland went to see Sanders and asked aboutJohnson's problem.Sanders stated that he would find out.Sanders, with Westmoreland following,headed toward the timecard rack andmet General Foreman Sibille.According to Sanders'credited testimony he askedSibille if water test were in the fitters classification, and was told by Sibille that it was,that they had"been doing it all the time over here." Sibille then asked who wantedto know and if it were Ralph Johnson.When Sanders described Johnson, Sibillesaid, "That's him."According to Sanders, Sibille appeared upset during the con-versation.'Sanders and Westmoreland then left.The Events on May 29Shortly before 8 a.m. on May 29, Foreman Gary asked General Foreman Sibillefor one man to finish the job on water test.Sibille told Gary to take Ralph Johnson.Gary then informed Johnson of his assignment.Johnson went to the locker room 9Johnson saw Union Steward Westmoreland and told hun to drop the matter aboutthe day rate inquiry because he was still in his probationary period,needed the job,and might lose his job if further action were taken.Westmoreland told Johnsonthat it was too late because Sanders had already seen Sibille, that Sibille was soreabout it,and that Sibille was thinking of letting Johnson go anyway.The 8 a.m.whistle blew and Johnson went to work on the water test.i9According to the un-contradicted credited testimony of Sibille,Westmoreland then came to him and saidthat Johnson was still "kicking up a fuss." ii Sibille told Westmoreland, "I have justabout had it, I was really thinking seriously about letting him go."Johnson credibly testified that around 2 p.m. he needed an airhose and was toldby Inspector Gary to get one.Johnson went to the tool crib and an employee statedthat an airhose was not available but to see Sibille. Johnson then contactedSibille,12 and told him that he was a hard man to keep up with, that he had beenlooking for him for a good hour, that an airhose had broken,that he had been toldto get one at the tool crib, and that when he went to the tool crib,he had been toldthat they did not have one.Sibille told Johnson that he had been on the job, thatJohnson was using an excuse to roam around,that there was another airhose, butitwas being used. Sibille also told Johnson to use a garden hose, as it wouldwork,and that he would get an airhose for him in the morning.13Sibille shortlythereafter instructed Foreman Sexauer and Foreman Wells to fire Ralph Johnson.i4Sibille told Sexauer that he was letting Johnson go because of his spouting off aboutassignments.8Westmoreland testified that "Al said lie was fed up with his complaints,he thoughtliewas going to get rid of him .I think Al said he had checked on him and lie hadonly been there 15 days and he was going to let him go,he didn't think he had been toogood an employee, complaining as much as he hadHe was going to let him go before hegot his time in and on the seniority list." Sanders testified additionally that Sibille said,"I have checked on him and he has been here 15 days and I am full up to there[indicat-ing] with him,"or "I am getting rid of him,"or "firing him tomorrow."Sanders was notsure which statement was made I do not find that these statements attributed to Sibillewere made It is clear, however,that Sibille was in an upset condition while talking toSanders about Johnson.9Based on the credited uncontradicted testimony of Sibille10A composite of the credited testimony of Ralph Johnson,Sanders,and Westmoreland.Sibille testified in effect that the foregoing occurred after the 8 a in. whistleI creditJohnson and Westmoreland to the effect that the last whistle blew during their conversa-tionSibille apparently confused the 5-minutes-to-8whistle with the 8 a in. whistle11The General Counsel did not elicit a denial of this from WestmorelandSibille latertestified as to the May 31 conversation that lie made reference to Westmoreland's allegedstatement of May 29Sibille testified that Westmoreland denied having made the allegedMay 29 statement in the May 31 conversation.Westmoreland's testimony concerning hisstatements on May 31 constituted a denial of the time of the water fountain conversation,but not a denial of his telling Sibille later that Johnson was still kicking up a fuss.12 Sibille fixed the time as around 10 or 10.15 in the morning.In view of the timingof Sibille's instructions to Sexauer and Wells, and Sexauer's and Gary's conversation toJohnson as to his discharge,Ifind that Johnson's reference to time is more credible.13Based on a composite of the credited testimony of Ralph Johnson and Alvin Sibille.14Based on the uncontradicted credited testimony of Alvin Sibille. ST. LOUIS CAR, A DIV. OF GENERAL STEEL INDUSTRIES551The Discharge of JohnsonForeman Gary at 3:30 p m. instructed Johnson to get his tools and take themback to the steel plant and to see George Sexauer at 4 o'clock.At 4 o'clock Sexauertold Johnson that he had bad news for him. Johnson answered that he thoughthe knew what it was, that he was being fired. Sexauer then stated that it was noneof his doing, that he was well pleased with Johnson.He said that Sibille had saidto let Johnson go but that he had tried to talk Sibille out of firing him. Sexauerstated that Sibille had said that Johnson was done and that was it. Sexauer instructedJohnson how to check out and Johnson commenced checking out.isUnion Steward Westmoreland saw Johnson at 4:25, and was told by Johnson ofhis discharge.Johnson asked Westmoreland whether he had seen Sibille.West-moreland said no and the two left by separate ways.16Later Westmoreland walked up to Sibille and Foreman Highley who were in theshop aisle and told Sibille that Johnson was looking for him. Sibille stated that hedid not care why he was looking for him, that he was on the floor and he did notworry why Johnson was looking for him.Westmoreland then stated that Johnsondid not seem like anybody to monkey with, that he was nobody's fool.17Around 4:30 p.m., Johnson contacted Luther E. Thorpe, chairman of the localunion, and told him that he had been discharged.They discussed Johnson's status,and Thorpe told Johnson that he understood that he was a probationary employee.Johnson asked Thorpe to see if he could get the Respondent to take him backand the latter replied that he would try.Thorpe told Johnson to come in on May31 (May 30 was a holiday) and he would see what could be done. Thorpe thencontacted PersonnelManager Foelsch and asked if he knew that Ralph Johnsonwas terminated, had failed in probation.Foelsch said he knew nothing about it.Thorpe asked Foelsch to let him know if he heard anything on May 31.The Events of May 31Johnson returned to the plant on May 31, and found his timecard still in therack.He informed Thorpe of this.Thorpe asked if Johnson had received a totalclearance (of things checked out). Johnson told him that he had not.Thorpethen told Johnson that evidently the Respondent did not intend to discharge himHe told Johnson to punch in. Johnson punched in and went back to the water testjob.Foreman Gary saw Johnson and asked him why he was there. JohnsontoldGary that he came to work and saw his timecard in the rack.Gary statedthat he had already been assigned two men to the job Johnson had been on andtold Johnson to see Sexauer. Johnson went to Sexauer and asked if there were achance of going to work. Sexauer told him no, that Sibille had seen him comein and had said not to let Johnson go to work. Johnson then went to see UnionChairman Thorpe.Thorpe told Johnson to wait in the locker room and that heand Westmoreland would see what they could do to straighten the matter out.Thorpe and Westmoreland sought Foreman Sexauer.Thorpe asked Sexauerwhether Johnson had been a good worker, and Sexauer replied that as far as hewas concerned Johnson was a very good worker.Thorpe and Westmoreland then went to the locker room and got Johnson andthe three went to see Personnel Manager Foelsch.Thorpe asked Foelsch if he hadheard anything about Ralph Johnson's termination.Foelsch told Thorpe that hehad not and then said, "Let's find out."Thorpe, Foelsch, Johnson, and Westmore-land went to see General Foreman Sibille.Foelsch and Thorpe asked Sibille whyhe was letting Johnson go. Sibille told them that he did not think Johnson wouldmake a good employee, that Johnson had threatened to quit and that he was let-ting him go. Sibille reminded Westmoreland of his conversation on Tuesday morn-ing to the effect that Ralph was still kicking up a storm.Westmoreland said thathe had not said that, that he was not even there at the time. Sibille told West-moreland that he was there, that he had not left until 9:30.Westmoreland repliedthat Johnson had not threatened to quit, that Johnson had said that if he was goingto stay on straight time he would have to look for something else due to hisfinancial situation.Sibille then said, "Well, I seen him in front of the water coolertalking to you at 10 minutes after 8."Westmoreland then stated that he did notbelieve Sibille had seen him at that time because he was on the job at 8:05 andhad injured his ankle about that time, had to go to the nurse, and had gone home.15Based on the uncontradicted credited testimony of Ralph Johnson16 Based on the uncontradicted credited testimony of Robert Westmoreland.11Based on the credited testimony of Robert Westmoreland 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestmoreland testified that he went to the nurse approximately at 8:30 and leftfor home at 9 or 9:15 am. During the conversation Thorpe requested that Sibilletake Johnson back.Thorpe stated that he did not think it was quite fair, underthe circumstances, to let Johnson go for talking to the shop steward, committee-man, and Sibille.Sibille stated, "No, I am"-and he made an indication towardhis neck-"up to my neck with the man." Thorpe again stated that he could notsee why Sibille should let a man go because he was talking something over withthe shop steward and committeeman.During the conversation Sibille told Foelschthat Johnson had failed probation, that he was always griping about any job as-signment that did not have the incentive system attached to it.Thorpe asked Sibilleif he were firing JohnsonSibille stated that he was letting him go and that was it.Thorpe then pointed out that Johnson would not be able to get unemploymentinsurance, and might not obtain work right away. Sibille stated that he was justletting Johnson go and that he would be able to draw unemployment insurance.Johnson then asked Sibille about the same matter and was told that he could checkthe records.Johnson left and finished checking out from the Respondent.Miscellaneous Credibility FindingsAlthough Sibille's testimony in general does not contradict the foregoing. I donot credit certain additional testimony of his 18The additional noncredited testi-mony of Sibille may be summarized as his statements alluding to (1) alleged state-ments by Westmoreland on May 28 to the effect that Johnson had threatenedSibille and that Johnson acted like a "nut"; (2) alleged statements by Westmorelandon May 29 (after Johnson's discharge) to the effect that Johnson was looking forhim to beat him up; (3) alleged statements by Sibille to Sexauer to the effect thatJohnson was being fired for spouting off and forthreateningSibille; (4) allegedstatements by Sibille to Sanders, time undisclosed, to the effect that Johnson hadbeen fired because Sibille "didn't like to have a man going to quit whenever I as-signed him something he didn't like, I didn't like to be threatened"; and (5)his alleged reasons for firing Johnson including his belief that Johnson had threatenedhim.As to the foregoing, Ralph Johnson's uncontradicted credited testimony revealsthat in fact he did not threaten Sibille.Westmoreland credibly testified that hedid not tell Sibille that Johnson had threatened him, and did not say that Johnsonacted like a "nut."Westmoreland credibly testified that on the evening of May 29 (which wasafterJohnson had been discharged) he told Sibille that Johnson was looking forhim and that Sibille had said that he did not care why he was looking for him,that he was on the floor and he did not worry why he was looking for him.West-moreland testified that he told Sibille that "the guy didn't seem like anybody tomonkey with, he is nobody's fool." Sibille testified that Westmoreland said, "DidRalph find you?He was looking for you," and that he (Sibille) said, "I havebeen here all day." Sibille further testified that Westmoreland said, "He's lookingfor you to beat the heck out of you," and that he (Sibille) said, "I'm right hereon the floor. I never did see him."Foreman Highley testified to the same conversation as follows:I came in direct contact when Bob Westmoreland was telling Al that John-son had threatened him, something in effect, that he had threatened him, hewas going to beat him up-something of that nature.Anyway, I took it hewas going to beat him up, and he asked me if I had seen him, and that iswhere I got it. I was standing there as Al Sibille and Bob made the remarksand after saying that he said, "He's crazy enough to do it," that is where Icame in, and that's about the extent of the thing, so far as hearing Bob'sstatement.On cross-examination Highley testified as follows:Iwas there working on this machine and Al had walked up and Bob, andI don't remember who else was there, but I remember Bob making this state-ment in Al's presence and my presence.He asked Al if Ralph had seen him andAl had said no. I don't know his exact words. I do know for sure he said Ralphhad been looking for Al and he had threatened to beat him up, and he wascrazy enough to do it.That is what he said.He used the word "Threatened."I believe he said something to the effect, if I recall correctly he said he'd madeup his mind to let him go, he was thinking of letting him go, something of hurtinghim. I can't say exactly.18Based in part on my observation of Sibille and the other witnesses' demeanor ST. LOUIS CAR,A DIV. OF GENERAL STEEL INDUSTRIES553Significantly the credited evidence does not reveal that Sibille mentioned"threats"as a basis for Johnson's discharge on the morning ofMay 31, whenconfrontedby Johnson,Westmoreland,Thorpe, Sanders,and PersonnelManager Foelsch.Sibille, in conection with his testimony of the events on Tuesday,testified "andlater,Curt Sanders asked me about it, and I said, `Well. I didn'tlike to have aman that's going to quit whenever I assigned him something he didn't like.AndI didn't like to be threatened,either.That disturbed me quite a bit: "In connection with the question of alleged threats the Trial Examiner asked Sibillewhat were the words used by Westmoreland as to the alleged threats. Sibille testifiedas follows, "He told me, `You want to watch out for the guy. I don't want to seeyou get hurt.'I said, `Don't worry about me getting hurt ....' " The Trial Exam-iner then asked if Westmoreland had said anything else. Sibille testified,"Not atthat time,"and in answer to a further question as to what Westmoreland had saidJohnson would do, Sibille testified,"Not outside of his threatening me." 19In summary,Personnel Manager Foelsch and the other witnesses,including Sibille,all testify to versions of the May 31 conversation as to Johnson's discharge which donot mention threats as one of the bases for the discharge,Highley's testimony is un-sure as to exactly what was said, and I am convinced that Westmoreland'sversionas to all the conversations pertaining to alleged threats is more reliable.I so creditWestmoreland,and discredit Sibille's and Highley's version as to alleged threatsIam convinced that all of Sibille's testimony as to threats is based on an afterthoughtrationalization possibly connected with his misunderstanding of what was said byWestmoreland on the evening of May 29 after Johnson had been discharged.ConclusionI am convinced from the foregoing evidence that the General Counsel has morethan adequately established that the motivating reason for the discharge of RalphJohnson was Sibille's dislike of Johnson'sutilization of the Union in ascertainingwhether his job assignment was proper or not. Sibille'sdirect testimony as to theevents surrounding Johnson's discharge alluded to the meeting among Ralph Johnson,Ray, Westmoreland,and Sexauer on May 28, wherein the job assignment was dis-cussed,and to his conversations with Westmoreland and Sanders on the evening ofMay 28, to his conversation with Andrew Johnson on May 28, and his conversationwith Westmoreland on the morning of May 29. Thus, Sibille's own testimony revealsthat the crucial events concerned themselves with statements made to him by unionagents about the utilization of the Union by Ralph Johnson, or by Ralph Johnsonwhen accompanied by an union agent I am convinced furthermore that, similarlyto some of Sibille's discredited testimony,the additional reasons set forth by himat the May 31 discussion with Personnel Manager Foelsch,Johnson, and unionagents, constituted afterthought rationalization.Even there no reference was madeas to threats,or as to the"air hose" incident.Respondent does not contend thatJohnson was not a satisfactory worker but basically that he would not make a goodemployee because of his griping.Respondent contended that Johnson was dischargedbecause of"belief" of threats.Ihave found that threats were not made,and theevidence does not reveal anything similar to a statement of threats having beenmadepriorto his discharge.Iam convinced as to all of Respondent's allegedreasons to the effect that Johnson was not discharged for complaining to the Union,that they constitute afterthought pretexts.Sibille's statements to Andrew Johnsonon May 28 revealed his antagonism to Ralph Johnson's utilization of the Unionwhen he alluded to Ralph Johnson'smouth being too big,that he had been thereonly 15 days and already was talking to the Union,and when he asked what wouldRalph Johnson do after probation.The subsequent statements by Sibille referringto Johnson's "kicking up a storm"and griping about work assignments(in con-nection with the various meetings that Sibille had with union agents over Johnson'sproblem)thus clearly reveal that Sibille caused Ralph Johnson's discharge becausehe was angered at Johnson's utilization of the Union,the collective-bargaining agent.The Respondent contends that its motivation should not be found discriminatorybecause of its admitted good relationship with the Union.Nevertheless, in theinstant case it has been found that its agent'smotivating reason for dischargingJohnson was his anger at Johnson's utilization of the Union.In making the findingsin this case,I am cognizant that Sibille probably set forth to the superior officials atRespondent the reasons which I have found to be pretext.Sibille's failure to so19The Respondent contends that these remarks were the ones made at the time ofHighley's presenceThus, Sibille's two versions are contradictory to each other and thelatter's contradictory to Highley's testimony. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDinform his superiors of the real motivating reason for Johnson's discharge does notalter that the real reasons were discriminatory.It thus appears obvious that Johnson was fired for engaging in activities protectedby the Act.20 It is found, therefore, that Respondent's discharge of Ralph Johnsonwas an unfair labor practice in violation of Section 8(a)(1) and (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above, havea close, intimate,and substantial relation to trade, traffic,and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itis recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(3) and (1) of the Act bythe discharge of Ralph Johnson, it is recommended that Respondent offer him im-mediate and full reinstatement to his former or substantially equivalent position,without prejudice to his seniority and other rights and privileges, and make himwhole for any loss of earnings he may have suffered by reason of such discrimina-tion by payment to him of a sum of moneyequal tothat which he normally wouldhave earned as wages from the date of his discharge to the date of said offer of rein-statement, less his net earnings during such period, with backpay computed on aquarterly basis in the manner established by the Board in F.W. Woolworth Co.,90 NLRB 289, 291-294, and with interest thereon as prescribed by the Board inIsis Plumbing & Heating Co,138 NLRB 716.CONCLUSIONS OF LAW1.United Steelworkers of America,AFL-CIO,and its Local 1055,are labororganizations within the meaning of the Act.2.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.3By discriminating with regard to the hire and tenure of Ralph Johnson,therebydiscouraging the exercise by employees of full freedom of association for the pur-pose of negotiating and adjusting the terms and conditions of their employment orother mutual aid or protection,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act.4 The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDER 21Upon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this case, it is recommended 22 that Respondent, St. Louis Car, adivision of General Steel Industries, Inc., its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouraging concerted activity having for its purpose the submission, pre-sentation, and processing of grievances, complaints, and related matters, by dis-charging or otherwise discriminating against any of its employees in regard to theirhire or tenure of employment, or any term or condition of their employment becauseof their concerted activities.(b) In any like or related manner interfering with, restraining, or coercing ouremployees in the exercise of their rights guaranteed to them in Section 7 of the Act,except to the extent that such rights may be affected by an agreement requiringmembershipin a labor organization as a condition of employment,as authorized in20 Bowman Transportation,Inc,134 NLRB 1419 The fact that Johnson was a pro-bationary employee does not remove the protection given employees under the Act.n In the event that this Recommended Order be adopted by the Board, the word "Order"shall be deemed substituted for the words "Recommended Order "21 In the event that this Recommended Order be adopted by the Board, the word "ordered"shall be deemed substituted for the words "recommended " ST. LOUIS CAR,A DIV. OF GENERAL STEEL INDUSTRIES555Section 8(a)(3) of the National Labor Relations Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2. Take the following affirmative action which it is found will effectuate the policiesof the Act:(a)Offer to Ralph Johnson immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority and other rightsand privileges.(b)Make whole Ralph Johnson foranyloss of pay he may have suffered byreason of the discrimination against him,by payment to him of a sum of moneyequal to the amount he normally would have earned as wages from the date ofhis discharge to the date of the Respondent's offer of reinstatement in the mannerset forth in the section entitled "The Remedy."(c) Preserve and,upon request,make available to the Board and its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records relevant or necessary tothe determination of the amounts of backpay due and to the reinstatement andrelated rights provided under the terms of this Recommended Order.(d) Post at its premises in St. Louis,Missouri,copies of the attached noticemarked "Appendix."23Copies of said notice,to be furnished by the RegionalDirector for the Fourteenth Region, shall,after being signed by Respondent's repre-sentative,be posted by Respondent immediately upon receipt thereof and maintainedby it for 60 consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered byany other material.(e)Notify the Regional Director for the Fourteenth Region, in writing, within20 days from the date of this Recommended Order, what stepsthe Respondent hastaken to comply herewith.2423 In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words"A Recommended Order of a TrialExaminer"in the notice.In the further event that the Board'sOrder be enforced by adecree of a United States Court of Appeals, the words"Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order "u In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read. "Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage our employees from engaging in concerted activities,having for its purpose the submission,presentation,and processing of grievances,complaints, and related matters, by discharging or otherwise discriminatingagainst any of our employees in regard to their hire or tenure of employmentor any term or condition of employment.WE WILL NOT in any like or related manner interfere with, restrain,or coerceour employees in the exercise of their rights guaranteed to them in Section 7of the Act, except to the extent that such right may be affected by any agree-ment requiring membership in a labor organization as a condition of employ-ment, as authorized in Section 8(a)(3) of the National Labor Relations Act, asmodified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL offer to Ralph Johnson immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to his seniority andother rights and privileges and make him whole for any loss of pay he mayhave suffered by reason of the discrimination against him.All of our employees are free to become, remain, or refrain from becoming orremaining members of any labor organization,except to the extent that this rightmay be affected by an agreement requiring membership in a labor organization as acondition of employment,as authorized in Section 8(a)(3) of the National Labor 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelationsAct, as modified by the Labor-ManagementReporting and Disclosure Actof 1959.ST. Louis CAR, A DIVISION OF GENERALSTEEL INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving intheArmed Forces of the United States of their right to full reinstatement uponapplication in accordance with the SelectiveServiceActafter discharge from theArmed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any othermaterial.Employees may communicate directly with the Board'sRegional Office, 4459Federal Building, 1520 Market Street,St.Louis 3,Missouri, Telephone No. Main1-8100, Extension2142, ifthey have any question concerning this notice or com-pliancewith itsprovisions.Pottsville Community Hotel Co., Inc.(Necho-Allen Hotel)andLocal 391, Hotel and Restaurant Employees and BartendersInternational Union,AFL-CIO.Case No. 4-CA-2544. Janu-ary 9, 1963DECISION AND ORDEROn October 1, 1962, Trial Examiner Lloyd Buchananissued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel filed exceptions to the Intermediate Reportand a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the GeneralCounsel's exceptions and brief, and hereby adoptsthe findings, con-clusions, and recommendations of the Trial Examiner, with the follow-ing exceptions and additions.1.We adoptthe recommendationof theTrial Examiner that thecomplaint be dismissed insofar as it alleges that the Respondent dis-criminated against Francis H. Spotts and Anne M. Kehoe.'2.At the time of the events herein, Cerullo hadbeen employed as abanquet waiter for more than 5 years, had apparently always doneIWe find that the Trial Examiner's credibilityresolutions as to Spotts and Kehoe arenot clearly erroneous.We do not, however,adopt his conclusionthat Spotts'dischargewould not have constituteda violation if Spottshad not quit.140 NLRB No. 54.